869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leo Victor SAVAGE, Defendant-Appellant.
No. 88-3792.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1989.

1
Before RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges, and ROBERT HOLMES BELL, District Judge.*

ORDER

2
Defendant, Leo Victor Savage, appeals an order of the district court which denied his motion to waive the payment of special assessments imposed against him pursuant to 18 U.S.C. Sec. 3013.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 4(a).


3
In June 1986 defendant pleaded guilty to violations of 21 U.S.C. Sec. 846, conspiracy to possess a controlled substance with the intent to distribute, and 21 U.S.C. Sec. 841, distribution of a controlled substance.  As punishment for those offenses, the district court sentenced him to 7 years imprisonment and imposed special assessments of $100 pursuant to 18 U.S.C. Sec. 3013.  Thereafter, defendant sought the waiver of the latter penalty based upon the contention that he was an indigent without the financial resources to pay.  Defendant further alleged that his custodians at the Federal Correctional Institution at Marion, Illinois, were improperly utilizing his failure to discharge that obligation as the reason for preventing his participation in community release and furlough programs.  On the basis of contrary information which indicated both that defendant was able to pay the assessments and that the government's efforts to secure their collection was consistent with an inmate financial responsibility program, the district court denied the motion to waive those penalties.  Defendant subsequently filed this appeal.


4
After careful consideration of the record, the court concludes that the district court did not err in denying the motion to waive the assessments imposed under 18 U.S.C. Sec. 3013.  Accordingly, the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation